PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ballard et al.
Application No. 16/282,388
Filed: 22 Feb 2019
For: BONE SCREW AND METHOD OF MANUFACTURE

:
:
:	CORRECTED DECISION
:
:
:
This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 12, 2021, to revive the above-identified application.

It is noted that a terminal disclaimer has been filed in connection with the instant petition for revival. The terminal disclaimer filed May 12, 2021, has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A).

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 21, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on November 24, 2020. A Notice of Abandonment was mailed May 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and the fee of $1,360.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3775 for appropriate action in the normal course of business on the reply received October 21, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET